t c memo united_states tax_court raymond chico and ruby chico petitioners v commissioner of internal revenue respondent docket no filed date henry g wykowski and matthew a williams for petitioners cameron w carr and thomas r mackinson for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies and penalties under sec_6663 with respect to petitioners’ federal_income_tax for and years at issue as follows 1all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice continued deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number year respondent determined as an alternative to the fraud penalties that petitioners are liable for accuracy-related_penalties under sec_6662 after concessions the issues remaining for decision are whether petitioners received and failed to report gross_receipts with respect to their business doobtubes which marketed and sold marijuana cigarette containers are entitled to costs of goods sold with respect to doobtubes are entitled to deductions reported on schedules c profit or loss from business sole_proprietorship with respect to doobtubes received and failed to report constructive dividends from lakewood patient resource center inc lakewood continued and procedure unless otherwise indicated monetary amounts are rounded to the nearest dollar 2petitioners concede that they received interest_income of dollar_figure in dollar_figure in and dollar_figure in ordinary dividends of dollar_figure in and capital_gain of dollar_figure in respondent concedes that for petitioners substantiated dollar_figure for supplies related to the operation of doobtubes llc doobtubes their business reported on schedules c profit or loss from business sole_proprietorship as well as depreciation of dollar_figure for each of the year sec_2011 and sec_2012 in and while it was operating a marijuana dispensary as a c_corporation failed to report passthrough income from lakewood for after it made an s_corporation_election received and failed to report rental income are entitled to depreciation expense deductions greater than respondent has conceded for and and are entitled to the net_operating_loss_deduction claimed on their income_tax return also at issue is whether petitioner raymond chico is liable for the sec_6663 civil_fraud penalty or alternatively the sec_6662 accuracy-related_penalty for each year at issue and whether petitioner ruby chico is liable for the sec_6662 accuracy-related_penalty 3this case was tried before another judge who is no longer serving with this court the parties consented to having the case decided by another judicial_officer on the basis of the trial record findings of fact4 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when they petitioned this court petitioners resided in california i raymond chico’s background mr chico worked as a land surveyor for about years during the winter of when outdoor work was light he began preparing tax returns for several of his acquaintances at a time unspecified in the record he established ray’s tax service as a side business to prepare tax returns for blue collar or you know regular everyday working people the internal_revenue_service irs issued him a preparer_tax_identification_number and he was registered from through with the california tax education counsel ctec to prepare and file tax returns his continuing education courses in federal income_taxation included courses in business return preparation at his busiest mr chico prepared 4petitioners filed an answering brief but failed therein to set forth objections to respondent’s proposed findings_of_fact as directed by rule e accordingly we deem petitioners to have conceded respondent’s proposed findings_of_fact to be correct except to the extent that petitioners’ proposed findings_of_fact are clearly inconsistent therewith see 118_tc_106 n aff’d 353_f3d_1181 10th cir 5the record refers to ray’s tax service as a schedule c business we therefore treat ray’s tax service as an unspecified flowthrough entity about tax returns per year during the years at issue he prepared about tax returns per year in mr chico was diagnosed with cancer and he began chemotherapy treatments in june of that year because of the severe side effects he had to stop working as a land surveyor to alleviate the side effects he began to use marijuana cigarettes once his cancer went into remission he became an entrepreneur during the years at issue he engaged in several business activities rental of portions of petitioners’ marital home to third parties doobtubes which marketed and sold marijuana cigarette containers lakewood a colorado corporation which operated a marijuana dispensary and the aforementioned ray’s tax services mr chico prepared petitioners’ joint form sec_1040 u s individual_income_tax_return for and the returns were timely filed on date date and date respectively two schedules c with respect to doobtubes and ray’s tax service were attached to each year’s form_1040 as was a schedule e supplemental income and loss with respect to petitioners’ rental income ii examination of petitioners’ income_tax returns the irs selected petitioners’ form_1040 for examination after performing an initial deposits and financial statement analysis the irs office_auditor discovered indications of unreported income the examination was transferred to revenue_agent ryan scott for a field_examination revenue_agent scott expanded the examination to include and he began his audit by issuing an information_document_request idr to petitioners and their then attorney jerome hanley on date the idr sought copies of tax documents bank and other financial_institution account information and records regarding all of petitioners’ businesses although mr chico provided some documents to mr hanley revenue_agent scott never received any response after examining the information he had revenue_agent scott discovered that in petitioners held bank accounts after summoning the banks holding petitioners’ accounts revenue_agent scott reconstructed their income using the bank_deposits method creating spreadsheets to analyze every account transaction he categorized all identifiable transactions as deposits taxable inflow transactions credits nontaxable 6as part of his bank_deposits analysis revenue_agent scott analyzed bank accounts for petitioners’ tax_year bank accounts for their tax_year and bank accounts for their tax_year inflow transactions withdrawals deductible expense outflow transactions or transfers non-tax-related outflow transactions revenue_agent scott sent summonses to mr hanley and petitioners for additional records and information none of the requested information was provided after additional requests to meet with petitioners failed to elicit any response the department of justice commenced summons enforcement in district_court petitioners then agreed to meet with revenue_agent scott and another irs representative caitlin romey on date at this meeting petitioners answered some of revenue_agent scott’s questions but declined to answer others invoking their fifth_amendment rights ultimately revenue_agent scott determined that petitioners had underreported income with respect to rental income received from the rental of portions of their marital home doobtubes’ gross_receipts and dividends and passthrough income from lakewood revenue_agent scott further determined that petitioners were not entitled to deductions in the amounts claimed with respect to the rental of portions of their marital home doobtubes and 7for instance in his bank_deposits analysis revenue_agent scott identified dollar_figure of transfers from petitioners’ charles schwab account classified them as credits for nontaxable inflow transactions and excluded them from petitioners’ taxable_income a net_operating_loss reported for these same determinations are reflected in the notice_of_deficiency we will address these matters in turn iii petitioners’ rental of their home petitioners purchased their marital home in for dollar_figure the county’s supplemental property_tax statement allocated dollar_figure of the property value to land and dollar_figure to improvements the home consisted of three buildings a duplex encompassing the big_number square-foot main home in which petitioners and their son lived and in which mr chico operated his businesses plus a big_number square-foot unit unit that was rented to a third party a big_number square-foot two-car garage part of which was used entirely in the operation of doobtubes and another part of which a 750-square-foot unit unit was rented to another party and a 292-square-foot storage unit of which about 195-square feet was rented as part of unit 2’s lease consequently as indicated by these numbers about of the marital home was rented during the years at issue on schedule e of their form_1040 petitioners reported rents received of dollar_figure and no expenses on schedule e of their form_1040 they reported rents received of dollar_figure cleaning and maintenance_expenses of dollar_figure repairs of dollar_figure and depreciation of dollar_figure resulting in a loss of dollar_figure on schedule e of their form_1040 they reported rents received of dollar_figure cleaning and maintenance_expenses of dollar_figure legal and other professional fees of dollar_figure repairs of dollar_figure and depreciation of dollar_figure resulting in a loss of dollar_figure petitioners failed to provide revenue_agent scott the rental agreements for unit and unit or any books_or_records consequently he conducted a bank_deposits analysis he added the deposits from all checks that had the word rent in the memo field and determined that petitioners had underreported their rental income by dollar_figure for dollar_figure for and dollar_figure for petitioners also failed to respond to revenue_agent scott’s requests for documentation with respect to the property’s depreciation revenue_agent scott therefore disallowed all of the reported depreciation iv doobtubes after undergoing chemotherapy mr chico began to manufacture a prototype device which he called a doob tube to store and transport marijuana cigarettes the doob tube was a clear plastic cylindrical container imprinted with the words california compassion use act health and safety code and 8as noted in this proceeding respondent has conceded that petitioners may deduct a depreciation expense of dollar_figure for each of the year sec_2011 and sec_2012 u se only as directed by a physician at a time not disclosed in the record mr chico established doobtubes to market the product during the years at issue he operated the business out of the marital residence the home’s two-car garage other than unit was used entirely to store inventory the main home including the living room kitchen and a hallway was used to process the doob tubes doobtubes did not pay rent for_the_use_of the marital residence and petitioners did not claim any deductions for the space in their home used in the business mr chico made all purchases for doobtubes on a single american express credit card although the record is not entirely clear it appears that doobtubes’ customers were often marijuana dispensaries customers generally paid via credit card but some customers paid_by check and several dispensaries were cash-only businesses on date chris miller agreed to transfer to mr chico in exchange for dollar_figure the trademarks for dube tubes 9at trial and on brief respondent acknowledged that the dollar_figure purchase_price was for an intangible asset which he sometimes refers to as a patent the agreement called for mr chico to pay mr miller dollar_figure upon execution of the agreement and to make two additional payments of dollar_figure each on august and date on a schedule c for petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure with respect to doobtubesdollar_figure after deducting expenses totaling dollar_figure the schedule c reported a net_loss of dollar_figure on a schedule c for petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure returns and allowances of dollar_figure and gross_income of dollar_figure with respect to doobtubes after deducting expenses totaling dollar_figure the schedule c reported a net_loss of dollar_figure on a schedule c for petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure returns and allowances of dollar_figure and gross_income of dollar_figure with respect to doobtubes after deducting expenses totaling dollar_figure the schedule c reported a net profit of dollar_figure because petitioners failed to respond to revenue_agent scott’s request for information he conducted a bank_deposits analysis he observed that one of petitioners’ federal credit_union accounts ending in had the notation doob tubes he determined that doobtubes’ gross_receipts were dollar_figure for dollar_figure for and dollar_figure for he did not adjust doobtubes’ cost_of_goods_sold for but disallowed this item entirely for and he 10for reasons unexplained in the record on their tax_return petitioners erroneously added dollar_figure of cost_of_goods_sold to doobtubes’ gross_receipts instead of subtracting that amount see infra note determined that petitioners had understated doobtubes’ income by dollar_figure for dollar_figure for and dollar_figure for revenue_agent scott further determined that the deductions claimed on those schedules c for and including car and truck supply and travel_expenses should be disallowed in their entirety for lack of substantiationdollar_figure v lakewood in mr chico established lakewood as a c_corporation in colorado he served as lakewood’s chief financial officer and held signatory authority over the corporation’s bank accounts throughout its existence lakewood operated a marijuana dispensary and provided other services including transporting patients to doctors’ offices and delivering medication in mr chico owned of the corporation’s shares a second individual andre bustos owned the remaining shares the parties stipulated that by the beginning of however mr chico had become the sole shareholder of lakewooddollar_figure corporate authorization 11as noted in this proceeding respondent has conceded that petitioners have substantiated dollar_figure of doobtubes’ supply expenses 12in the joint first stipulation of facts petitioners reserved an objection to this stipulation on the grounds that it was vague and ambiguous at trial however upon questioning by the court about this objection petitioners’ counsel conceded admittedly your honor nothing is vague or ambiguous about that sentence accordingly the court overruled the objection resolution no dated date assigned all corporate powers to mr chico and mr bustos’ name was crossed out on the corporate documents during mr bustos received only two payments from lakewood totaling approximately dollar_figure when at the date interview revenue_agent scott questioned mr chico regarding mr bustos’ ownership_interest in lakewood in he declined to answer invoking his fifth_amendment rights in date mr chico filed an s_corporation_election for lakewood effective date the corporation ceased operations in date because its operating license was suspended lakewood’s counsel failed to appear at the corporation’s license renewal hearing and then failed to appear at the hearing held to address the license suspension these lapses resulted in the permanent loss of lakewood’s operating license forcing it to close lakewood failed to file federal_income_tax returns for and petitioners did not expressly reference lakewood on their and form sec_1040 but on line of their form_1040 reported dollar_figure of dividends from lakewood as other income 13one payment for dollar_figure was reimbursement for meals the other payment was described by revenue_agent scott as a distribution these appear to be payments made in closing out mr bustos’ ownership_interest in lakewood revenue_agent scott discovered lakewood’s existence and its relationship to mr chico through his bank_deposits analysis he requested that petitioners file tax returns for lakewood but they failed to do so pursuant to sec_6020 revenue_agent scott prepared a substitute for return for lakewood for using the bank_deposits method the substitute for return included only the corporation’s gross_receipts as petitioners had failed to provide any records to substantiate cost_of_goods_sold or business_expenses revenue_agent scott calculated that for lakewood had current and accumulated_earnings_and_profits of dollar_figure he then tracked dollar_figure of distributions from lakewood to petitioners’ bank accounts after subtracting dollar_figure of petitioners’ contributions to lakewood he calculated that for petitioners had failed to report constructive dividends of dollar_figure from lakewooddollar_figure using a similar analysis revenue_agent scott calculated that in petitioners received dollar_figure in distributions from lakewood accounts on 14at trial revenue_agent scott testified that he erred in subtracting mr chico’s contributions to the corporation and that the correct amount of constructive dividends should have been dollar_figure see infra note 15this analysis failed to take into account the dollar_figure of dividends from lakewood that petitioners had reported as on line other income of their form_1040 as part of his analysis revenue_agent scott calculated that in the other shareholder mr bustos received dividends of dollar_figure mr bustos received payments periodically throughout the basis of remaining accumulated_earnings_and_profits in the corporation revenue_agent scott determined that in petitioners received dollar_figure of constructive dividends which they failed to report with respect to lakewood’s operations as an s_corporation in using the bank_deposits method revenue_agent scott analyzed all of lakewood’s banking transactions and determined that the corporation had dollar_figure of taxable receipts petitioners failed to report this passthrough income on their income_tax return as mr bustos was no longer a shareholder as of the beginning of respondent allocated this entire amount to mr chico vi the net_operating_loss petitioners claimed a net_operating_loss carryforward of dollar_figure on line other income of their federal_income_tax return although they were required to attach a statement providing information regarding items reported on line petitioners failed to do so because no information was provided respondent disallowed the net_operating_loss carryforward vii determination and approval of penalties the fraud penalties and in the alternative sec_6662 and b accuracy-related_penalties for underpayments due to substantial understatements of income_tax determined in the notice_of_deficiency for all of the years at issue were proposed by revenue_agent scott who examined petitioners’ returns for those years the penalties were approved in writing by nicholas connors revenue_agent scott’s immediate supervisor viii notice_of_deficiency on date respondent issued petitioners a notice_of_deficiency reflecting the determinations described above petitioners timely petitioned this court i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneousdollar_figure rule a see 503_us_79 290_us_111 in the case of the fraud_penalty under sec_6663 the commissioner bears the burden_of_proof sec_7454 rule b sec_7491 provides that in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner petitioners do not argue that sec_7491 applies nor have they shown that they meet its requirements to shift the burden_of_proof consequently the burden_of_proof remains with petitioners except as otherwise described herein in cases involving failure to report income the u s court_of_appeals for the ninth circuit to which any appeal in this case would ordinarily lie see sec_7482 has held that the commissioner must establish some evidentiary foundation linking the taxpayer to an alleged income-producing activity before the presumption of correctness attaches to the deficiency determination 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has established such a foundation the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established a sufficient evidentiary foundation to satisfy any threshold burden as relates to his determinations of unreported income from petitioners’ various business activities ii general principles of income_taxation a unreported income under sec_61 gross_income means all income from whatever source derived see 348_us_426 the supreme court has repeatedly emphasized the ‘sweeping scope’ of this section sec_61 and its statutory predecessors 515_us_323 quoting commissioner v glenshaw glass co u s pincite sec_6001 requires taxpayers to maintain sufficient records to allow the irs to determine their correct_tax liability sec_446 confers broad powers on the secretary and his delegate ie the commissioner to compute the taxable_income of taxpayers who fail to keep adequate books_and_records see 92_tc_661 sec_1_446-1 income_tax regs the commissioner may use indirect methods to reconstruct income 348_us_121 upholding the net_worth_method of reconstructing income the reconstruction need only be reasonable in the light of all surrounding facts and circumstances petzoldt v commissioner t c pincite revenue_agent scott reconstructed petitioners’ income using the bank_deposits method a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir courts have often accepted this method of income reconstruction in the absence of adequate books_and_records see 399_f2d_744 4th cir aff’g tcmemo_1967_67 102_tc_632 the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a given period constitutes taxable_income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge clayton v commissioner t c pincite- 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner’s calculations need not be completely correct for the bank_deposits analysis to be valid dileo v commissioner t c pincite once the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite a taxpayer may do so in whole or in part by proving that a deposit is not taxable see dileo v commissioner t c pincite b substantiation of deductions sec_162 entitles a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is allowed for personal living or family_expenses sec_262 the taxpayer bears the burden of establishing entitlement to claimed deductions indopco inc v commissioner u s pincite welch v helvering u s pincite see rule a taxpayers are required to maintain sufficient books_and_records to substantiate their claimed deductions sec_6001 sec_1_6001-1 income_tax regs in certain circumstances if a taxpayer establishes that a deductible expense has been paid_or_incurred but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer responsible for the inexactitude 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence providing a sufficient basis for making an estimate 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the cohan_rule is inapplicable to expenses governed by the strict substantiation requirements of sec_274 sec_274 provides that no deduction or credit shall be allowed for inter alia any traveling expense or entertainment expense or any expense related to listed_property as defined in sec_280f unless the taxpayer substantiates through adequate_records or sufficient evidence corroborating his or her own statement the amount of the expense the time and place of the expense and the business_purpose of the expense a taxpayer may satisfy the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of incurring the expenditure and documentary_evidence of certain expenditures such as receipts or paid bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1 5t c i temporary income_tax regs fed reg date the taxpayer is not allowed a deduction or credit on the basis of approximations or unsupported testimony id para a fed reg 17listed property generally includes passenger automobiles any other_property used as a means of transportation and property generally used for purposes of entertainment recreation or amusement sec_280f iii doobtubes a gross_receipts respondent determined that doobtubes had unreported gross_receipts of dollar_figure for dollar_figure for and dollar_figure for because petitioners failed to respond to revenue_agent scott’s request for information he was justified in reconstructing their income through the bank_deposits method mr chico testified that he maintained adequate books_and_records using quickbooks but petitioners never presented any such documents to the irs or to the court at trial mr chico asserted that revenue_agent scott’s bank_deposits analysis failed to take into account a dollar_figure inheritance that he received immediately before the years at issue petitioners assert that portions of this inheritance were periodically transferred from their charles schwab account to their bank accounts contrary to petitioners’ assertions however revenue_agent scott’s worksheets identified transfers from charles schwab classified those transfers as credits for nontaxable inflow transactions and excluded them from petitioners’ taxable_income petitioners’ charles schwab statements for the years at issue show that the following transfers were made in and date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in his analysis of doobtubes’ gross_receipts revenue_agent scott excluded dollar_figure of transfers from the charles schwab account but apparently failed to take into account the dollar_figure transfer of date we therefore will reduce doobtubes’ gross_receipts as determined by respondent by dollar_figure for petitioners have failed to show that respondent’s use of the bank_deposits method to determine their unreported income from doobtubes was otherwise inaccurate or unfair b cost_of_goods_sold respondent disallowed all of doobtubes’ costs of goods sold for and dollar_figure a business’ gross_income is calculated by subtracting the cost_of_goods_sold from gross_receipts or sales sec_1_61-3 income_tax regs cost_of_goods_sold is not a deduction from gross_income and is not subject_to the limitations on deductions in sec_162 and sec_274 88_tc_654 cost_of_goods_sold is the sum of beginning_inventory and purchases and other acquisition or production_costs during the taxable_year less ending inventory 126_tc_322 aff’d 518_f3d_357 6th cir sec_1_162-1 sec_1_446-1 income_tax regs in computing cost_of_goods_sold an amount cannot be taken into account any earlier than the taxable_year in which economic_performance occurs sec_1 a income_tax regs a taxpayer must retain records sufficient to substantiate the reported cost_of_goods_sold sec_6001 newman v comissioner tcmemo_2000_345 18respondent has not challenged the dollar_figure of cost_of_goods_sold that petitioners claimed for and we deem respondent to have conceded this item as noted on their tax_return petitioners erroneously added cost_of_goods_sold to doobtubes’ gross_receipts instead of subtracting that amount we expect this error to be corrected in the rule_155_computations although petitioners offered into evidence invoices from the manufacturers of the materials mr chico used to manufacture the doob tubes they provided no information regarding doobtubes’ beginning and ending inventories for or consequently they have failed to substantiate doobtubes’ costs of goods sold for these years see petzoldt v commissioner t c pincite we sustain respondent’s disallowance of doobtubes’ cost_of_goods_sold for and c business_expense sec_1 tax_year a supplies expenses on line of the schedule c petitioners reported supplies expenses for doobtubes of dollar_figure as noted respondent has conceded dollar_figure of these expenses with respect to petitioners have failed to substantiate any greater supplies expenses b other expenses on line of the schedule c petitioners reported other expenses of dollar_figure described as chris miller trademark pu respondent concedes that by their agreement with chris miller to pay dollar_figure for the dube tubes trademark doobtubes acquired an intangible asset respondent contends however that under sec_197 the cost of this intangible asset must be amortized ratably over years on brief petitioners have not challenged this contention and we deem them to have waived any argument to the contrary on the basis of the parties’ mutual concessions and our review of the record we conclude and hold that for petitioners are entitled to deduct dollar_figure of other expenses representing an amortization deduction under sec_197 for this intangible assetdollar_figure tax_year a car and truck expenses respondent disallowed any deduction for all of doobtubes’ car and truck expenses these expenses are subject_to the strict substantiation requirements of sec_274 petitioners provided no travel logs or any other documentary_evidence regarding the use of vehicles ie travel destination dates of travel distance or business_purpose of each trip indeed petitioners failed to provide any information as to what type of vehicle might have been used in the business petitioners assert that the credit card statements provided to the court 19we compute this amount on the basis of annual amortization of dollar_figure over years which yields dollar_figure per year because the intangible asset was acquired in date however the 15-year period begins as of the first day of that month see sec_197 sec_1_197-2 income_tax regs consequently petitioners’ allocable amortization deduction for is nine- twelfths of dollar_figure or dollar_figure substantiate their reported car and truck expenses but our review of those statements reveals no car- or truck-related charges moreover the credit card statements do not in and of themselves corroborate the claimed business_purpose of the reported expenses petitioners have failed to substantiate car and truck expenses as required by sec_274 b travel_expenses respondent disallowed all of doobtubes’ travel_expenses these expenses are also subject_to the strict substantiation requirements of sec_274 petitioners again rely on their credit card statements to substantiate the travel_expenses although the credit card statements show a number of airline tickets purchased by petitioners they do not demonstrate the business_purpose of the travel and therefore do not meet the substantiation requirements of sec_274 c other expenses petitioners claimed deductions for other expenses totaling dollar_figure consisting of dollar_figure for chris miller trademark pu tradeshows booth rentals of dollar_figure processing fees of dollar_figure and cellular telephone expenses of dollar_figure respondent disallowed all these deductions with respect to the chris miller trademark pu petitioners may amortize dollar_figure for see supra note with respect to the tradeshow booth rentals petitioners provided invoices and receipts substantiating tradeshow booth rental payments of dollar_figure with respect to the processing fees petitioners have provided no information to substantiate any deduction and so are entitled to none petitioners have provided insufficient evidence to substantiate the reported cellular telephone expenses and so are not entitled to the deductions in sum we hold that for petitioners may deduct dollar_figure dollar_figure plus dollar_figure of other expenses tax_year a car and truck expenses respondent disallowed any deduction for all of doobtubes’ car and truck expenses petitioners submitted credit card statements to substantiate these expenses our review of the credit card statements reveals no car- and truck- related charges and as previously discussed credit card statements do not meet the heightened substantiation requirements of sec_274 b travel_expenses respondent disallowed any deduction for all of doobtubes’ travel_expenses petitioners assert that the credit card statements substantiate these expenses however as previously discussed the credit card statements do not meet the heightened substantiation requirements of sec_274 c other expenses petitioners reported other expenses of dollar_figure although their supporting schedule listed other expenses of only dollar_figure consisting of tradeshows booth rentals of dollar_figure processing fees of dollar_figure cellular telephone expenses of dollar_figure dollar_figure for the replacement of a lost stolen telephone and dollar_figure for the replacement of a broken telephonedollar_figure with respect to the chris miller trademark pu for the reasons previously discussed petitioners may amortize dollar_figure for see supra note with respect to the tradeshow booth rentals petitioners provided invoices and receipts to substantiate tradeshow booth rental payments of dollar_figure with respect to the remaining other expenses petitioners have provided no information to show how these items relate to doobtubes and have not otherwise adequately substantiated them in sum we hold that for petitioners may deduct dollar_figure dollar_figure plus dollar_figure of other expenses 20the record contains no explanation of the dollar_figure of other expenses reported in excess of the amounts listed in the supporting schedule petitioners have not established that they are entitled to deduct the dollar_figure iv lakewood a ordinary dividends revenue_agent scott discovered lakewood and mr chico’s ownership_interest in it while he was performing his bank_deposits analysis petitioners failed to respond to his requests for information regarding lakewood or to his requests that they file tax returns on the corporation’s behalf on the basis of his detailed bank_deposits analysis revenue_agent scott determined that mr chico had received constructive dividends from lakewood in the form of direct cash transfers to mr chico or else payments of his personal expenses of dollar_figure for and dollar_figure for sec_301 and sec_316 govern the characterization for federal_income_tax purposes of corporate_distributions of property to shareholders if the distributing_corporation has sufficient earnings_and_profits the distribution is a dividend that the shareholder must include in gross_income sec_301 sec_316 if the distribution exceeds the corporation’s earnings_and_profits the excess generally represents a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is taxable to the shareholder as a gain from the sale_or_exchange of property sec_301 and 89_tc_1280 the taxpayer bears the burden of proving that the corporation lacks sufficient earnings_and_profits to support dividend treatment at the shareholder level truesdell v commissioner t c pincite6 fazzio v commissioner tcmemo_1991_130 aff’d 959_f2d_630 6th cir zalewski v commissioner tcmemo_1988_340 delgado v commissioner tcmemo_1988_66 revenue_agent scott determined that in lakewood had current-year and accumulated_earnings_and_profits of dollar_figure and that in it had accumulated_earnings_and_profits of dollar_figure petitioners produced no evidence concerning lakewood’s earnings_and_profits for or and have not otherwise challenged respondent’s determinations of lakewood’s earnings_and_profits they have failed to meet their burden of proving that there were insufficient earnings_and_profits to support respondent’s determinations of constructive dividends see truesdell v commissioner t c pincite6 pac mgmt grp v commissioner tcmemo_2018_131 at characterization of a distribution as a dividend does not depend upon a formal dividend declaration see 552_us_421 truesdell v commissioner t c pincite see also 368_f2d_439 9th cir aff’g tcmemo_1965_84 dividends may be formally declared or constructive a constructive_dividend is an economic benefit conferred upon a shareholder by a corporation without expectation of repayment truesdell v commissioner t c pincite corporate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner- taxpayer ’ 820_f2d_1084 9th cir quoting 725_f2d_1183 9th cir aff’g tcmemo_1984_549 see also 598_f2d_525 9th cir aff’g in part rev’g in part tcmemo_1976_ petitioners contend that respondent has improperly attributed to them dividends that lakewood purportedly paid to mr bustos in and petitioners assert that because mr chico and mr bustos were each shareholders in lakewood any dividend payments made by the corporation should be allocated equally between them we are not persuaded revenue_agent scott did not allocate lakewood’s distributions on the basis of ownership percentages rather he tracked payments from lakewood to petitioners’ bank accounts to arrive at the calculated amounts moreover when the dividend payments were made mr chico was lakewood’s sole shareholderdollar_figure petitioners further assert that on their form_1040 they correctly reported dollar_figure of dividends from lakewood they point to line of their form_1040 which lists other income of dollar_figure in response to the directive at line to list type and amount petitioners’ form_1040 states see stmt an attached statement indicates in its entirety amortization other income big_number big_number big_number mr chico testified that in lakewood repaid to him the initial bank accounts that he had used to start the corporation that we took dollar_figure a week when it could pay us and that he reported dollar_figure of these payments for dollar_figure 21the record is unclear as to the portion of for which lakewood operated as a c_corporation respondent’s adjustments appear to presuppose that it operated as a c_corporation for some part of and petitioners have not asserted otherwise to the contrary on brief petitioners concede a dollar_figure increase in ordinary dividends from lakewood for but appear to contend that the remaining dollar_figure should be allocated to mr bustos for reasons previously explained we reject this contention 22the record provides no explanation of the dollar_figure amortization deduction indicated on the statement attached to petitioners’ form_1040 this testimony finds some support in revenue_agent scott’s workpapers which show periodic deposits to petitioners’ checking account of dollar_figure checks from lakewood throughout dollar_figure on the basis of all the evidence in the record we have found that on their form_1040 petitioners reported dollar_figure of dividends from lakewood as other income petitioners have shown no other error in respondent’s determination of their unreported constructive dividends from lakewood for or accordingly we hold that petitioners have unreported constructive dividends from lakewood of dollar_figure dollar_figure as determined by respondent less the dollar_figure reported as other income on petitioners’ form_1040 for and dollar_figure for as determined by respondent 23the record indicates that revenue_agent scott might have inadvertently understated the amount of petitioners’ constructive dividends by mistakenly subtracting some of these payments his bank_deposits analysis indicated that in lakewood made distributions to mr chico totaling dollar_figure in calculating the amount of constructive dividends however revenue_agent scott subtracted dollar_figure representing amounts that he believed to represent returns of mr chico’s contributions to capital at trial revenue_agent scott testified that he had made a mistake in allowing this credit for returns of contributions to capital and that instead he should have treated these amounts as adjustments to mr chico’s stock basis he testified that if the constructive dividends were to be recalculated the correct amount should be dollar_figure respondent has not sought any increased deficiency in this regard b s_corporation passthrough income in date mr chico filed an s_corporation_election for lakewood effective date an eligible_small_business corporation that elects s_corporation status is generally exempt from corporate_income_tax see sec_1363 instead the s corporation’s shareholders must report pro_rata shares of the s corporation’s taxable_income losses deductions and credits sec_1366 sec_1_1366-1 income_tax regs respondent determined that during lakewood had dollar_figure in taxable receipts on the basis of the limited information available to him respondent further determined that during mr chico was the corporation’s sole shareholder and that petitioners were thereby responsible for the entirety of the corporation’ sec_2011 income at trial mr chico asserted that he was not lakewood’s sole shareholder during petitioners have offered no other evidence however to support this assertion nor have they explained why mr bustos’ name was crossed out on corporate authorization resolution no in any event the parties have stipulated that mr chico was a shareholder of lprc lakewood in on the basis of the preponderance of evidence in the record we conclude that mr chico was the sole shareholder of lakewood in and we sustain respondent’s determination of passthrough income to petitioners v petitioners’ rental of their property a unreported income respondent determined that petitioners underreported their rental income by dollar_figure for dollar_figure for and dollar_figure for petitioners failed to respond to revenue_agent scott’s request for information or otherwise to cooperate with his examination he was therefore justified in reconstructing petitioners’ rental income through the bank_deposits method petitioners also failed to present any documentation to the court to challenge respondent’s determinations in this regard at trial mr chico asserted that the difference between petitioners’ reported rental income and respondent’s determination was attributable to the tenants’ payments toward shared utilities expenses apart from this vague testimony however petitioners have presented no evidence to substantiate the amounts of any such shared expenses or to show whether the rental agreements included or excluded utilities in the agreed-upon rental amounts since petitioners produced no evidence to support mr chico’s assertions we hold against them on this issue b depreciation on schedule e for each of the year sec_2011 and sec_2012 petitioners claimed depreciation_deductions of dollar_figure in the notice_of_deficiency respondent disallowed these deductions in full in this proceeding respondent has conceded that petitioners are entitled to a depreciation deduction of dollar_figure for each of the year sec_2011 and sec_2012 for the reasons explained below petitioners have not shown that they are entitled to any greater depreciation_deductions than respondent has conceded to substantiate entitlement to a depreciation deduction a taxpayer must establish the property’s depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation 105_tc_324 land is not depreciable sec_1_167_a_-2 income_tax regs the parties agree that petitioners purchased the marital home in for dollar_figure of which dollar_figure was allocated to land and dollar_figure to improvements in the county supplemental property_tax statement on the basis of this evidence respondent’s concession treats dollar_figure as petitioners’ depreciable basis in the property mr chico testified that petitioners made improvements to 24petitioners claimed no depreciation_deductions for the property including landscaping and upgrading the bathroom and kitchen in the rental portion of the property but he provided no specifics regarding when the improvements were made or their cost other than this vague and general testimony petitioners have presented no evidence or argument to support any higher amount of depreciable basis we conclude that respondent has reasonably relied upon the dollar_figure assessed value as the property’s depreciable basis for and we have found that of petitioners’ marital property was rented the parties agree that the applicable_recovery_period for the property i sec_27 years see sec_168 dividing the depreciable basis of dollar_figure by yields dollar_figure multiplying that quotient by results in a product of dollar_figure which is the amount respondent has conceded as a depreciation deduction in accordance with respondent’s concession we hold that petitioners are entitled to a schedule e depreciation deduction of dollar_figure for each of the year sec_2011 and sec_2012 vi net_operating_loss sec_172 allows a deduction for a net_operating_loss for the taxable_year in an amount equal to the sum of the net_operating_loss carryovers to that year and the net_operating_loss carrybacks to that year a net_operating_loss is defined as the excess of deductions allowed by chapter of the code over gross_income subject_to certain modifications in sec_172 sec_172 a taxpayer who claims a net_operating_loss_deduction bears the burden of establishing both the existence of the net_operating_loss and the amount that may be carried over to the year involved 115_tc_605 scharringhausen v commissioner tcmemo_2012_350 as part of that burden the taxpayer must file with his or her return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs on line of their federal_income_tax return petitioners entered nol and dollar_figure petitioners failed however to attach a statement to the return as required by sec_1_172-1 income_tax regs at trial mr chico testified that he had determined that petitioners were entitled to a net_operating_loss carryforward because w e had business_losses and carry forwards for every year beginning with the year that the stock market crashed with dollar_figure and then the nol was knocked out i guess during adjustment but i am entitled to that nol_carryover business_losses on brief petitioners contend that this testimony proves their entitlement to the net_operating_loss_deduction we disagree petitioners have provided no probative evidence regarding the original purported loss including its amount and the year incurred consequently we sustain respondent’s determination disallowing the net_operating_loss_deduction vii civil_fraud penalty respondent asserts that for each year at issue mr chico committed fraud in preparing and filing his federal_income_tax return consequently respondent argues he is liable for the fraud_penalty under sec_6663 a general principles if any part of any underpayment_of_tax required to be shown on a return is due to fraud there is an addition_to_tax of of the portion of the underpayment that is attributable to fraud see sec_6663 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as due to fraud unless the taxpayer can establish by a preponderance_of_the_evidence that portion of the underpayment which is not attributable to fraud sec_6663 fraud is the intentional wrongdoing of a taxpayer to evade tax believed to be owing see petzoldt v commissioner t c pincite fraud is never imputed or presumed 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record id 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir to establish fraud the commissioner must prove for each year that an underpayment_of_tax exists and the taxpayer had fraudulent intent ie that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes parks v commissioner t c pincite see clayton v commissioner t c pincite the commissioner must prove these elements by clear_and_convincing evidence sec_7454 see petzoldt v commissioner t c pincite because direct proof of a taxpayer’s intent is rarely available fraudulent intent may be established by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 the taxpayer’s entire course of conduct may be examined to establish the requisite intent 56_tc_213 53_tc_96 romer v commissioner tcmemo_2001_168 b supervisory approval as a threshold matter respondent must show that he complied with sec_6751 which requires that certain penalties be personally approved in writing by the immediate supervisor of the individual making the determination see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 respondent has satisfied his burden of production with regard to the supervisory approval requirement of sec_6751 and petitioners do not contend otherwise c underpayment of income_tax the commissioner must prove an underpayment_of_tax in support of the fraud_penalty to sustain his burden the commissioner need not prove the precise amount of the deficiency attributable to fraud but only that a part of the deficiency is attributable to fraud 56_tc_297 when the allegations of fraud are intertwined with unreported income and indirectly reconstructed income as they are in this case the commissioner may prove an underpayment by proving a likely source of the unreported income id pincite as stated in said v commissioner tcmemo_2003_148 85_tcm_1353 aff’d 112_fedappx_608 9th cir an underpayment will exist where unreported gross_receipts are not exceeded by costs of goods sold and deductible expenses in establishing the underpayment the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 53_tc_96 however upon clear proof of unreported receipts even in a criminal case the burden of coming forward with offsetting costs or expenses generally shifts to the taxpayer see 377_f2d_469 1st cir 231_f2d_928 9th cir as previously discussed respondent has shown sources of unreported income to petitioners from doobtubes lakewood and petitioners’ rental_activity petitioners have failed to show that the receipts were offset by deductible costs or expenses as a result it is established by clear_and_convincing evidence that petitioners had an underpayment_of_tax for each year at issue d fraudulent intent fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets and failure to cooperate with tax authorities see 279_f3d_767 9th cir vacating and remanding 111_tc_57 bradford v commissioner f 2d pincite although no single factor is necessarily sufficient to establish fraud a combination of several factors is persuasive circumstantial evidence of fraud bradford v commissioner f 2d pincite an intent to mislead may be inferred from a pattern of conduct see spies v commissioner u s pincite w e would think affirmative willful attempt may be inferred from conduct or from a taxpayer’s entire course of conduct see stone v commissioner t c pincite although mere underreporting of gross_receipts or income is insufficient to support a finding of fraud repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir aff’g in part and remanding 29_tc_279 a taxpayer’s background and the context of the events in question may be considered circumstantial evidence of fraud 99_tc_202 see spies u s pincite 290_us_389 the facts in this case include many badges_of_fraud over the three years at issue petitioners consistently and substantially understated their income in particular over this period they understated their gross_receipts from doobtubes by more than dollar_figure petitioners have offered no explanation for understating these gross_receipts other than to contend that these amounts represented an inheritance that mr chico received immediately before the years at issue and gradually transferred to doobtubes from petitioners’ charles schwab account as explained above however the evidence shows that revenue_agent scott actually gave petitioners credit for all but dollar_figure of the amounts transferred from their charles schwab account excluding from his reconstruction of doobtubes’ gross_receipts the remaining dollar_figure of charles schwab transfers in the light of this evidence petitioners’ explanation is implausible petitioners’ records were inadequate at trial mr chico stated that he used quickbooks to maintain the accounts of his businesses yet despite referring to them repeatedly he never provided these records to the court or to the irs despite being a owner and lakewood’s chief financial officer in as well as the corporation’s sole shareholder in mr chico failed to file corporate tax returns for lakewood for either year see franke v commissioner tcmemo_2011_10 101_tcm_1029 treating taxpayer’s failure_to_file tax returns for his partnership as circumstantial evidence of fraud and although we have found that petitioners reported a portion of the lakewood dividends on their form_1040 as other income they did so in such a manner as to avoid disclosing the true nature and source of the dividends while omitting significant amounts of constructive dividends as the court_of_appeals for the ninth circuit has observed the fact that a taxpayer provides the irs with a hint about omitted income does not automatically preclude a court from finding that the taxpayer acted with an intent to evade taxes to hold otherwise would encourage unscrupulous taxpayers and their agents to make partial or opaque disclosures designed to avoid taxation without risking fraud penalties 489_f3d_1018 9th cir aff’g in part rev’g in part tcmemo_2004_28 petitioners were uncooperative during revenue_agent scott’s examination they failed to provide documentation or respond to questions until respondent commenced a summons enforcement action petitioners assert--and respondent does not deny--that at the date meeting with revenue_agent scott and ms romey after the commencement of the summons enforcement action petitioners were informed that a criminal investigation had not been ruled out they argue that it was this possibility of criminal prosecution that explains their failure to respond to respondent’s requests for information the record shows however that petitioners exhibited a lack of cooperation from the very beginning of the irs examination long before the date meeting and long before there was any hint of criminal prosecution mr chico is a tax professional having operated ray’s tax service for many years and having been registered with ctec from through as a certified tax preparer to maintain that certification he completed continuing education courses regarding corporate and business taxation during the years at issue mr chico prepared about income_tax returns each year previously at his busiest point he had prepared about returns a year moreover mr chico filed an s_corporation_election for lakewood effective date thereby demonstrating familiarity with corporate filing procedures mr chico’s business experience and knowledge of the tax laws is circumstantial evidence that he was aware of his tax-reporting obligations and that in consistently underreporting his income he did so with fraudulent intent see 732_f2d_1459 6th cir aff’g tcmemo_1982_603 romer v commissioner tcmemo_2001_168 respondent has proven by clear_and_convincing evidence that for each year at issue mr chico had an underpayment_of_tax due to fraudulent intent petitioners have not proven that any specific_portion of any underpayment_of_tax was not attributable to fraud see sec_6663 consequently we hold that for each year at issue mr chico is liable for the sec_6663 fraud_penalty based upon the underpayments to be determined in the rule_155_computations viii timeliness of the notice_of_deficiency with respect to and petitioners timely filed their and federal_income_tax returns on date and date respectively respondent issued the notice_of_deficiency on date as respondent has conceded the sec_6501 three-year period of limitation for and expired before the issuance of the notice_of_deficiency sec_6501 however provides that i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time thus if fraud is established the notice_of_deficiency will be valid the commissioner’s burden_of_proof with respect to the sec_6501 fraud exception to the general three-year period of limitations is the same as for the sec_6663 civil_fraud penalty 116_tc_79 114_tc_533 as we have already discussed respondent has established by clear_and_convincing evidence that for each year at issue some portion of petitioners’ underpayment_of_tax was attributable to fraud hence the section c fraud exception to the general three-year period of limitations applies for both and ix accuracy-related_penalty respondent has not asserted fraud penalties against ms chico but alleges that she is liable for the sec_6662 accuracy-related_penalty for each year at issue the accuracy-related_penalty cannot be imposed on one spouse where the other spouse is liable for the fraud_penalty as this would lead to impermissible stacking of penalties see sec_6662 said v commissioner tcmemo_2003_ because mr chico is liable for the fraud_penalty for each underpayment ms chico is not liable for the accuracy-related_penalties to reflect the foregoing and the parties’ concessions decision will be entered under rule
